     Case: 1:18-cv-02888 Document #: 27 Filed: 09/24/19 Page 1 of 1 PageID #:89

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Mary Bilek
                                                      Plaintiff,
v.                                                                     Case No.:
                                                                       1:18−cv−02888
                                                                       Honorable Steven C.
                                                                       Seeger
Blue Cross And Blue Shield Association, et al.
                                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, September 24, 2019:


       MINUTE entry before the Honorable Steven C. Seeger: Pursuant to the notice of
voluntary dismissal [25], this case is dismissed without prejudice. Civil case terminated.
Mailed notice (ags, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
